                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION


IN RE: NEOMEDIC
PELVIC REPAIR SYSTEMS
PRODUCTS LIABILITY LITIGATION                                    MDL NO. 2511
______________________________________________________________________________

THIS DOCUMENT RELATES TO ALL CASES

                                              ORDER

       Pending before the court is Anderson Law Offices’ Motion for Stay of Execution [ECF

No. 245]. Anderson Law Offices (“ALO”) requests that I stay my allocation order entered on July

25, 2019, pending an appeal.

       At its inception, I took steps to ensure qualified and representative participation in the tasks

necessary for the development of this massive litigation. During its course, I regularly prescribed

standard guidance across all seven MDLs for the common benefit work to be performed, evaluated

and compensated. That guidance was designed to ensure fairness, transparency, and efficiency.

       I specifically addressed the structure for the performance of common benefit work, the

establishment of a common benefit fund, and I prescribed conditions for participation in the

performance of common benefit work. All the participating law firms agreed to the conditions for

participation which included a waiver of any right to appeal my final determination as to fee and

cost allocations. This provision was considered desirable by the participants and by me, as we were

all aware of the potential for tactical peripheral litigation concerning attorneys’ fees. The earlier

appeal by Kline & Spector and the pending motion makes plain that we were prescient.
       Further, I provided firm guidance for the open, fair, and exhaustive evaluation of common

benefit claims for compensation. I appointed a Fee and Cost committee that was broadly

representative and established standards and considerations for their work in evaluating claim

submissions by participating law firms. After careful review, I found that the Fee and Cost

Committee performed that work consistent with my orders and guidance, and I adopted their final

recommendation as adjusted by the external review specialist [ECF No. 210]. I entered the

allocation order.

       Now, ALO seeks to stay that order pending an appeal that it intends to pursue. I carefully

considered its motion and supporting memoranda as well as the response of the Fee and Cost

Committee and ALO’s reply.

       Any movant for a stay pending appeal must make a strong showing that he is likely to

succeed on the merits. See, e.g., Nken v. Holder, 556 U.S. 418, 434 (2009). Upon consideration, I

find no good-faith legal basis for ALO’s motion for a stay pending appeal much less a chance for

success on the merits. ALO along with other participating counsel knowingly and voluntarily

agreed to be bound by the district court’s attorneys’ fees and expenses determinations and, thus . .

. waived its right to appeal its attorneys’ fees and expenses award.” In re Ethicon, Inc., Nos. 19-

1224–30 (4th Cir. 2019). One who has waived his right to appeal has no chance of succeeding with

it.

       I considered all four factors necessary for granting a stay and FIND that Anderson Law

Offices has failed to carry the heavy burden of showing circumstances that justify the issuance of

the discretionary stay. The motion for stay is DENIED.

       The court DIRECTS the Clerk to file a copy of this order in 2:14-md-2511. It shall be the

responsibility of the parties to review and abide by all pretrial orders previously entered by the



                                                 2
court. The orders may be accessed through the CM/ECF system or the court’s website at

www.wvsd.uscourts.gov.

                                                    ENTER: August 2, 2019




                                         3
